Dear Members of the Commission:
You have presented this office with a Resolution requesting an Attorney General's Opinion regarding unclaimed meter deposits held by the St. Bernard Parish Sewer  Water Commission. Specifically, you ask whether the Commission, as a public body, is required to transmit unclaimed deposits of less than $50.00 to the Department of Revenue and Taxation (the "Department"), or whether the Commission may hold those deposits until the owner subsequently comes forward.
It is our understanding that the Commission has filed unclaimed property reports with the Department, in accordance with La. R.S. 9:151 et seq, entitled the Uniform Disposition of Unclaimed Property Act (the "Act"). Those reports are required in accordance with  R.S. 9:168.  The Department, through the Unclaimed Property Division, is now demanding remittance of the unclaimed deposits reported, including interest thereon.
We have examined the Act, and our research did not reveal any exceptions from the provisions of the Act for public bodies. Rather, the Act specifically applies to public bodies, as R.S.9:152 includes governmental subdivisions and agencies, public corporations and public authorities within the definition of "person".  Additionally, the Act does not contain any exceptions based upon the value or amount of funds which are considered abandoned or unclaimed.
As such, it is our opinion that the Act applies to unclaimed and abandoned deposits held by the St. Bernard Water 
Sewer Commission. Such deposits should be paid over to the Department in accordance with the Act.
R.S. 9:170, as amended by Act 74 of 1992, in pertinent part provides:
     "Except as otherwise provided in Subsection B, a person who is required to file a report under R.S. 9:168, at the same time as the final date for filing the report as required by 9:168, shall pay or deliver to the administrator [the Department] all abandoned property required to be reported."
Prior to the 1992 amendment, R.S. 9:170 required reported abandoned property to be delivered to the Department within six months of the final date for filing the report.
It should be noted that R.S. 9:185 provides for the payment of interest and penalties for failure to pay or deliver abandoned property to the Department.  It should also be noted that the Commission can pay under protest.  The authorization for payment under protest and suit for recovery can be found at R.S. 9:170(E).
We are aware of Act 618 of the 1992 Regular Legislative Session, which enacted R.S. 33:1236(56).  That provision provides that parish governing authorities have the power:
     "To transfer any unclaimed deposits, held for a minimum of five years by any parish, to the parish general fund.  Prior to such transfer the governing authority shall comply with the provisions of R.S.  9:168.  If an owner subsequently comes forward within five years after compliance with the provisions of R.S. 9:168 and can prove his ownership of any of the funds, the parish shall return same to the owner."
In our opinion, this provision only provides "parish governing authorities", such as police juries and parish councils, with the ability to place unclaimed deposits held by the "parish" in the parish general fund.
R.S. 33:1236(56) is not applicable to the St. Bernard Parish Water and Sewer Commission or any unclaimed deposits held by the Commission, since the Commission, in accordance with R.S.33:7802, is "a body politic and political subdivision of the state of Louisiana as defined in Article VI, Section 44 of the Constitution" (emphasis added).  The Commission is not a `parish governing authority' and R.S. 33:1236 does not apply to entities such as the Commission.  The Commission is an entity separate and apart from the Parish of St. Bernard.  According to R.S.33:7807, it is "an instrumentality of the state".
We trust we have adequately responded to your request. Should you need further assistance, please do not hesitate to call upon us.
Yours very truly,
                           RICHARD P. IEYOUB Attorney General
                           BY: JEANNE-MARIE ZERINGUE Assistant Attorney General
RPI:JMZ:jav 273n